       Case 2:18-cv-02581-CM-KGG Document 1 Filed 10/30/18 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                               AT KANSAS CITY, KANSAS

HAVEN SMITH,

               Plaintiff,

-vs-                                                  Case No.

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY, a foreign corporation,

            Defendant.
__________________________________________

                                         COMPLAINT

       COMES NOW the Plaintiff, by and through counsel, Tony L. Atterbury and Jay H.

Sizemore, of Brad Pistotnik Law, P.A. and for her claims against the Defendant, alleges and states:

1.     The Plaintiff is a resident of Kansas.

2.     This Court has proper venue and jurisdiction over the persons and subject matter.

3.     Defendant, Allstate Fire and Casualty Insurance Company (Allstate) transacts business in

       Kansas, is a foreign corporation with a principal place of business in Northbrook, Illinois

       and may be served with process through the office of the Kansas Insurance Commissioner

       at 420 S.W. 9th, Topeka, Kansas 66612-1678.

4.     This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of diversity of

       citizenship. The matter is in excess of the sum of Seventy-Five Thousand and no/100

       Dollars ($75,000.00) exclusive of interest and costs.

5.     On or about the 23rd day of November, 2017 the Plaintiff was a passenger in a vehicle

       traveling southbound on Edwards at or near the intersection of Maple, in Wichita, Sedgwick

       County, Kansas, when the underinsured motorist, Brandon Hopper, who was traveling
     Case 2:18-cv-02581-CM-KGG Document 1 Filed 10/30/18 Page 2 of 6




     eastbound on Maple, negligently, wantonly and carelessly failed to yield right-of-way and

     ran a red light, thereby proximately causing a collision with two other vehicles including the

     one the Plaintiff was a passenger in which resulted in damages and injuries to the Plaintiff.

6.   The impact was so hard, that the vehicle the Plaintiff was a passenger in at the time of the

     collision rolled and landed upside down.

7.   The actions and omissions of the underinsured motorist are negligent, wanton and careless

     for the following reasons:

            A) Failing to stop or yield right-of-way for a red traffic control device or red light;

            B) Operation of a motor vehicle at a speed too fast for the then existing traffic

                conditions of moving traffic and a red light;

            C) Failure to keep a proper lookout;

            D) Inattentive operation of a motor vehicle;

            E) Failure to warn;

            F) Failure to take evasive action;

            G) Careless driving;

            H) Upon information and belief operation of a motor vehicle while distracted and

                texting, dialing, or looking at a map location on a cellular phone contrary to the

                instructions in the Kansas Driving Handbook that warns drivers to not use

                cellular phones and other devices while operating their motor vehicle;

            I) Upon information and belief, violation of K.S.A. 8-15,111 which places a duty

                upon drivers not to use cellular devices while operating a motor vehicle and

                which requires that no person shall operate a vehicle while using a wireless

                communication device to write, send or read a written communication by

                                                 2
      Case 2:18-cv-02581-CM-KGG Document 1 Filed 10/30/18 Page 3 of 6




                 typing, sending or reading a written communication, including, but not limited

                 to a text message, instant message or electronic mail.

             J) Violation of Kansas State Statutes and the City of Wichita ordinances, and other

                 statutes, laws and ordinances that relate to the operation of motor vehicles;

             K) Other negligent actions and omissions, which will be supplemented after

                 discovery.

8.    The drivers of the other two vehicles involved in the accident, Sarah Thummel and Julia

      Ayala provided written statements confirming that the underinsured motorist ran the red

      light at a high rate of speed in his Ford Mustang and caused the collision.

9.    The underinsured motorist received a ticket for running the red light and was issued citation

      no. 16M033421. Upon information and belief the underinsured motorist paid the ticket

      making an admission against interest and pled guilty.

10.   As a further direct and proximate result of the negligence, wantonness and carelessness of

      the underinsured motorist, Plaintiff has received injuries including but not limited to her

      neck, back, shoulders, contusion on the dorsum of the her left foot and right elbow, disc

      bulge at C6-C7, had a traumatic brain injury and required ongoing ECG/EEG testing and

      treatment from a neurologist; had a decline in Executive Function and other long term brain

      injuries including axon damage, memory loss, decision making loss, had a reduction in

      cognitive response times, developed headaches, has blurry vision, has problems with

      sleeping, fatigue, lethargy, and other impairments. She also suffered pain to her left jaw at

      the TMJ as well hearing issues in the left ear. She has underwent months of treatment

      including a lumbar epidural injection; may have had aggravation to a pre-existing condition,

      and was otherwise injured. The Plaintiff has been damaged with pain and suffering, mental

                                                3
      Case 2:18-cv-02581-CM-KGG Document 1 Filed 10/30/18 Page 4 of 6




      anguish, loss of time, loss of enjoyment of life, medical expenses, economic loss,

      permanent disfigurement, and permanent disability. In the future the Plaintiff will suffer

      with pain and suffering, mental anguish, loss of time, loss of enjoyment of life, medical

      expenses, economic loss, permanent disfigurement, and permanent disability. For the

      aforementioned damages, the Plaintiff has been damaged in an amount in excess of

      SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00).

11.   The Plaintiff was riding was a passenger in a vehicle owned and operated by Julia Ayala.

12.   Since the Plaintiff was a passenger in Julia Ayala’s vehicle, she is an insured under Julia

      Ayala’s policy with Allstate (policy no. 000810586106) and is entitled to benefits from the

      underinsured motorist coverage that provides one hundred thousand dollars ($100,000.00)

      of underinsured motorist coverage per person plus other benefits under policy number .

13.   The underinsured motorist had a policy with Progressive Insurance that provided liability

      limits of $25,000.00 per person/$50,000.00 per accident.

14.   Excluding the underinsured motorist there were four people injured in the accident.

      Progressive Insurance tendered its policy limits in the amount of $50,000.00 which was

      then divided between the four injured parties. The Plaintiff’s portion of the $50,000.00 was

      $21,000.00.

15.   The Plaintiff made a demand on Allstate pursuant to K.S.A. 40-284(f) asking for permission

      to settle for $21,000.00 as her proportionate share of the policy limits and for permission to

      release the underinsured motorist carrier and his insurance carrier. The certified letter

      requesting such permission was received by Allstate on July 26, 2018.

16.   Allstate provided permission to settle with the underinsured motorist and accept the

      $21,000.00 as her proportionate share of the policy limits being tendered and waived its

                                                4
        Case 2:18-cv-02581-CM-KGG Document 1 Filed 10/30/18 Page 5 of 6




       claim for PIP subrogation on July 25, 2018. A copy of Allstate’s letter setting forth the same

       is attached as Exhibit A.

17.    More than sixty days have expired since Allstate received the demand by Plaintiff.

18.    Plaintiff has complied completely with all requirements of K.S.A. 40-284(f).

19.    Allstate at the time this this lawsuit was filed only offered to settle the underinsured

       motorist claim for $16,00.00. A copy of the letter conveying this offer is attached as

       Exhibit B.

20.    The Plaintiff’s damages are not duplicative of any Personal Injury Protection benefits that

       have been or may be paid.

21.    The policy purchased by Julia Ayala is a full coverage policy.

22.     The Plaintiff has made a demand on Defendant to pay the insurance benefits and the

       Defendant has without just cause or excuse refused to tender the remaining limits of the

       underinsured motorist coverage which are $79,000.00. Allstate has refused to make a

       reasonable settlement offer to Plaintiff under the terms of the underinsured motorist

       coverage and has refused to pay without just cause or excuse. Pursuant to K.S.A. 40-256,

       the Plaintiff is entitled to attorney fees.

23.    The policies of insurance available to Plaintiff and this motor vehicle are policies given to

       insure property in this state against loss by fire, tornado, lighting or hail, and as such, the

       Plaintiffs are allowed mandatory attorney fees pursuant to K.S.A. 40-908.

       WHEREFORE, the Plaintiff prays for judgment against Defendant in an amount in excess

of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for costs herein, for attorney fees

pursuant to K.S.A. 40-256, for attorney fees pursuant to K.S.A. 40-908, and for such other and

further relief as the Court deems just and equitable.

                                                     5
          Case 2:18-cv-02581-CM-KGG Document 1 Filed 10/30/18 Page 6 of 6




                                               BRAD PISTOTNIK LAW, P.A.

                                               /s/ Tony L. Atterbury
                                               Tony L. Atterbury, #20314
                                               Jay H. Sizemore, #20395
                                               10111 E. 21st Street North, Suite 204
                                               Wichita, KS 67206
                                               316-684-4400/ Fax: 316-684-4405
                                               tony@BradPistotnikLaw.com
                                               Jay@BradPistotnikLaw.com




                DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the Plaintiff and demands a pretrial conference and a trial by jury in this

matter.

                            DESIGNATION FOR PLACE OF TRIAL

          COMES NOW the Plaintiff and designates Kansas City, Kansas as the place for trial in this

matter.

                                               BRAD PISTOTNIK LAW, P.A.

                                               /s/ Tony L. Atterbury
                                               Tony L. Atterbury, #20314
                                               Jay H. Sizemore, #20395
                                               10111 E. 21st Street North, Suite 204
                                               Wichita, KS 67206
                                               316-684-4400/ Fax: 316-684-4405
                                               tony@BradPistotnikLaw.com
                                               Jay@BradPistotnikLaw.com




                                                  6
